Citation Nr: 1617473	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a disability manifested by connective tissue disease, lupus, and/or pain syndrome, to include fibromyalgia.

2. Entitlement to service connection for a cervical and/or lumbar spine disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Accredited Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from May 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

In its August 2014 remand, the Board noted complaints of neck pain during service, and instructed addendum opinions be obtained regarding the Veteran's claimed disabilities, which were obtained in October 2014.  Regarding the Veteran's claimed spine disability, the VA examiner acknowledged the Veteran's complaints of neck pain with radiating to the shoulders in 1977, but rendered a negative etiological opinion, in part, based on the lack of documentation of ongoing chronic neck pain at service separation.  Likewise, regarding fibromyalgia, the examiner noted there was no ongoing pain or other symptoms diagnostic for fibromyalgia at service separation.  Additionally, the VA examiner focused on the date of diagnosis for these conditions well after service separation.

Initially, the Board notes that service connection is warranted for a disability diagnosed after service if the evidence, lay and medical, indicates the disability was incurred in service, even if not manifest during an applicable presumptive period.  See 38 C.F.R. § 3.303(d) (2015).  Here, the Veteran reported that she felt a "crack" in the upper-mid back while lifting foot lockers into a truck during service.  Furthermore, a review of the Veteran's service treatment records reveal numerous complaints of neck pain and "vague complaints" of pain of unknown etiology.  Further, an August 1977 orthopedic note indicates a provisional diagnosis of "chronic neck pain."  Finally, while she did deny a history of recurrent back pain at separation, the Veteran also reported a history of swollen or painful joints, albeit without elaboration.  

The Board finds the October 2014 VA medical opinions inadequately considered the Veteran's subjective reports regarding the onset of her neck pain as well as her complaints of swollen or painful joints at service separation.  As such, an addendum opinion must be obtained in order properly address the Veteran's contentions and the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence. . . is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the October 2014 VA examinations or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any current cervical and/or lumbar spine disability had its onset or is otherwise etiologically related to the Veteran's period of active service?

b. Is it at least as likely as not (probability of at least 50 percent) that any current fibromyalgia, lupus, connective tissue disease, or any similar disability had its onset or is otherwise etiologically related to the Veteran's period of active service?

In offering these opinions, the examiner must address the Veteran's assertions that she felt a crack in her upper-mid back after lifting a heavy object, as well as the documentation of swollen or painful joints at service separation.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




